[Cite as Alkire v. Alkire, 2021-Ohio-186.]


STATE OF OHIO                      )                   IN THE COURT OF APPEALS
                                   )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

MARILYN P. ALKIRE                                      C.A. No.      29606

        Appellant

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
RICHARD C. ALKIRE                                      COURT OF COMMON PLEAS
                                                       COUNTY OF SUMMIT, OHIO
        Appellee                                       CASE No.   DR-2013-05-1396

                                  DECISION AND JOURNAL ENTRY

Dated: January 27, 2021



        TEODOSIO, Judge.

        {¶1}     Marilyn P. Alkire appeals the order of the Summit County Court of Common Pleas,

Domestic Relations Division. We affirm.

                                                  I.

        {¶2}     In 2013, Ms. Alkire filed a complaint for divorce against Richard C. Alkire, and in

June 2016, a decree of divorce was issued. Incorporated into the decree was a separation

agreement setting forth the terms of spousal support and retaining jurisdiction with the trial court

to modify the amount but not the duration of spousal support based upon a change of circumstances

of either party, which was defined as “an increase or involuntary decrease in either parties’ income

of 25% or more.” The agreement also provided that the parties would exchange “income

information each year including W-2’s, K-1’s and all relevant tax returns by April 30 of each year

for the preceding year.”
                                                 2


        {¶3}    In May 2017, Ms. Alkire filed a motion for contempt, alleging that Mr. Alkire had

failed to exchange his income information as required by the terms of the separation agreement.

On November 13, 2017, the trial court denied Ms. Alkire’s motion, and further interpreted the term

“all relevant tax returns” as it appears in the separation agreement to mean “each party’s Federal,

State and City tax returns. [Ms. Alkire] is not entitled to Defendant’s corporate business return

nor is she entitled to a complete copy of his QuickBooks account.” No appeal was taken from this

order of the trial court.

        {¶4}    On August 27, 2018, the parties filed a joint motion for modification of spousal

support, stating Mr. Alkire’s income had increased by more than 25% of his income from 2015,

which had been used to calculate the initial spousal support award. The joint motion requested the

monthly spousal support payment be increased from $2,000.00 per month to $3,000.00 per month.

The joint motion further stated: “[T]he parties shall exchange financial information as identified

in the Final Order by April 30, 2019. The parties further agree that the same standard of base

income for the Plaintiff and Defendant shall be utilized to determine whether there should be a

modification of this order, upward or downward, commencing March 1, 2019.” Also on August

27, 2018, the trial court entered an order, approved by the parties, granting the joint motion.

        {¶5}    In April 2019, Mr. Alkire filed a motion to modify spousal support, and in May

2019, Ms. Alkire filed a motion to compel the production of the income tax returns of “Richard C.

Alkire Co., L.P.A.” and of “Alkire & Niedings, LLC.” The trial court issued a ruling denying Ms.

Alkire’s motion to compel on August 7, 2019, finding that it had previously determined in its order

of November 13, 2017, that “all relevant tax returns” meant each party’s Federal, State, and City

tax returns, and that Ms. Alkire was not entitled to Mr. Alkire’s corporate returns. On November
                                                   3


6, 2019, the trial court issued an order granting Mr. Alkire’s motion to modify spousal support and

reducing his monthly payment from $3,000.00 per month to $2,000.00 per month.

       {¶6}    Ms. Alkire now appeals, raising four assignments of error.

                                                II.

                                ASSIGNMENT OF ERROR ONE

       THE TRIAL COURT ABUSED ITS DISCRETION IN EXERCISING
       JURISDICTION TO MODIFY HUSBAND’S SPOUSAL SUPPORT
       OBLIGATION IN VIOLATION OF R.C. 3105.18(E).

       {¶7}    In her first assignment of error, Ms. Alkire argues the trial court erred by modifying

Mr. Alkire’s spousal support obligation in violation of R.C. 3105.18(E). We disagree.

       {¶8}    “This Court reviews a trial court’s decision to modify spousal support under an

abuse of discretion standard.” Michaels v. Michaels, 9th Dist. Medina No. 12CA0029-M, 2013-

Ohio-984, ¶ 7. An abuse of discretion implies the court’s decision is arbitrary, unreasonable, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983). When applying this

standard, a reviewing court is precluded from simply substituting its own judgment for that of the

trial court. Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621 (1993).

       {¶9}    R.C. 3105.18 governs the modification of spousal support awards. “In determining

whether a spousal support award should be modified pursuant to R.C. 3105.18(E), the trial court

engages in a two-step analysis.” Barrows v. Barrows, 9th Dist. Summit No. 21904, 2004-Ohio-

4878, ¶ 7. “First, jurisdiction is established where the language of the divorce decree permits

modification of a spousal support obligation and the court determines that there has been a change

in circumstances of either party.” Id., citing R.C. 3105.18(E)(1). “Second, if the court finds a

change in circumstances, it may then determine the appropriateness and reasonableness of the

existing award.” Id., citing R.C. 3105.18(C)(1).
                                                 4


        {¶10} The parties’ separation agreement provided:

        The Summit County Court of Common Pleas Domestic Relations Division shall
        retain jurisdiction to modify the amount but not the duration of this spousal support
        award based upon a change of circumstances of either party which shall be defined
        as an increase or involuntary decrease in either parties’ income of 25% or more.

On August 27, 2018, the parties filed a joint modification for spousal support that requested an

increase from $2,000.00 to $3,000.00 per month on the basis that Mr. Alkire’s income had

increased by more than 25% of the base income identified in the separation agreement. The motion

further stated: “The parties further agree that the same standard of base income for the Plaintiff

and Defendant shall be utilized to determine whether there should be a modification of this order

[sic], upward or downward commencing March 1, 2019.” On the same day that the joint motion

was filed, the trial court filed an order, stating in its entirety: “Upon the Agreed Joint Motion of

the parties, the Motion is hereby granted. Costs for this motion and order shall be paid for by

Defendant.” The order was signed by the trial court judge and signed and approved by both parties.

The parties do not dispute that the terms set forth in their agreed joint motion were adopted by the

trial court.

        {¶11} On April 16, 2019, Mr. Alkire filed a motion to modify spousal support, and on

November 6, 2019, an order was entered by the trial court granting Mr. Alkire’s motion and

modifying spousal support from $3,000.00 per month to $2,000.00 per month. In modifying

spousal support, the trial court stated:

        [Mr. Alkire] has indicated that his income has decreased from $110,881 in 2017 to
        $72,367 in 2018. [Mr. Alkire] has supported his contention by his testimony and
        the production of his 2018 IRS Form 1040. His 2018 income, although lower than
        the original standard amount of the Final Decree of $86,742, does not qualify under
        the 25% rule to reduce the spousal support amount to less than the $2,000.00 per
        month. [Mr. Alkire] does not seek to pay an amount less [than] the standard order
        of $2,000.00 per month. He simply wants the monthly award returned to that
        standard order.
                                                 5


       {¶12} At the time of the 2018 modification of spousal support, the parties agreed that “the

same standard of base income for the Plaintiff and Defendant shall be utilized to determine whether

there should be a modification * * *.” Mr. Alkire’s base income that was used to establish spousal

support in the amount of $3,000.00 per month was $110,881.00 (i.e., his income for 2017).

Twenty-five percent of this amount is equal to $27,720.25. Mr. Alkire’s income for 2018, which

was the basis for his motion for modification of spousal support, was determined to be $72,367.00,

which was $38,514.00 less than his previous year’s income. Because this deviation was greater

than 25%, the decrease constituted a change in circumstances pursuant to the parties’ agreement,

and the trial court had jurisdiction to modify the spousal support award.

       {¶13} As noted by the trial court, Mr. Alkire’s 2018 income of $72,367.00 was not a 25%

decrease as compared to Mr. Alkire’s income at the time of the original award of spousal support

in the final divorce decree in 2015, when he earned $86,742.00. Ms. Alkire argues that it is this

2015 income that should be the controlling baseline, and that because there is not a 25% deviation

from that income as compared to Mr. Alkire’s 2018 income, there has been no change in

circumstances that would allow for a modification of spousal support.

       {¶14} We do not agree with this line of argument. Had Mr. Alkire been seeking a

modification of the original award of $2,000.00 per month, this rationale would have merit. Mr.

Alkire, however, was seeking a modification of the $3,000.00 per month award that was

determined based upon his 2017 income, and it was therefore the 2017 income that was required

to be used as the baseline income in determining whether there was a change in circumstances that

would allow for a modification of the $3,000.00 per month award. As we noted above, there was

a greater than 25% decrease in Mr. Alkire’s income from 2017 to 2018, which constituted a change
                                                    6


in circumstances that would allow for the trial court to modify the award. We therefore find no

error in the trial court exercising its jurisdiction to do so.

        {¶15} Ms. Alkire’s first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR TWO

        THE TRIAL COURT ABUSED ITS DISCRETION BY DISREGARDING R.C.
        3105.18(F) IN ANALYZING HUSBAND’S CHANGE IN CIRCUMSTANCES.

        {¶16} In her second assignment of error, Ms. Alkire argues the trial court erred because it

disregarded R.C. 3105.18(F). Ms. Alkire contends that the trial court was required to show that it

considered the appropriate statutory factors when it modified the award of spousal support.

        {¶17} As noted above, R.C. 3105.18 governs the modification of spousal support awards.

“In determining whether a spousal support award should be modified pursuant to R.C. 3105.18(E),

the trial court engages in a two-step analysis.” Barrows v. Barrows, 9th Dist. Summit No. 21904,

2004-Ohio-4878, ¶ 7. “First, jurisdiction is established where the language of the divorce decree

permits modification of a spousal support obligation and the court determines that there has been

a change in circumstances of either party.” Id., citing R.C. 3105.18(E)(1). “Second, if the court

finds a change in circumstances, it may then determine the appropriateness and reasonableness of

the existing award.” Id., citing R.C. 3105.18(C)(1).

        {¶18} R.C. 3105.18(F) provides:

        (1) For purposes of divisions (D) and (E) of this section and subject to division
            (F)(2) of this section, a change in the circumstances of a party includes, but is
            not limited to, any increase or involuntary decrease in the party’s wages, salary,
            bonuses, living expenses, or medical expenses, or other changed circumstances
            so long as both of the following apply:

            (a) The change in circumstances is substantial and makes the existing award no
                longer reasonable and appropriate.
                                                 7


           (b) The change in circumstances was not taken into account by the parties or
               the court as a basis for the existing award when it was established or last
               modified, whether or not the change in circumstances was for[e]seeable.

       (2) In determining whether to modify an existing order for spousal support, the
           court shall consider any purpose expressed in the initial order or award and
           enforce any voluntary agreement of the parties. Absent an agreement of the
           parties, the court shall not modify the continuing jurisdiction of the court as
           contained in the original decree.

       {¶19} In the present case, the separation agreement stated: “The Summit County Court of

Common Pleas Domestic Relations Division shall retain jurisdiction to modify the amount but not

the duration of this spousal support award based upon a change of circumstances of either party

which shall be defined as an increase or involuntary decrease in either parties’ income of 25% or

more.” It therefore specifically set forth the circumstances that would constitute a change in

circumstances and allow for the trial court to modify the amount of the spousal support award. As

this Court has previously stated, “R.C. 3105.18(F)(2) mandates that the domestic relations court

‘enforce any voluntary agreement of the parties’ when modifying a spousal support order.” Kolenz

v. Kolenz, 9th Dist. Summit No. 26700, 2013-Ohio-3605, ¶ 13.

       {¶20} “Once jurisdiction is established, the second step of the analysis requires the trial

court to determine whether the existing support order should be modified in light of the change in

circumstances that has occurred.” Tufts v. Tufts, 9th Dist. Summit No. 24871, 2010–Ohio–641, ¶

8. “Such a determination is conducted in consideration of the factors set forth in R.C. 3105.18(C).”

Id. “A trial court is not required to enumerate each factor in R.C. 3105.18(C)(1), but must only

provide a sufficient basis supporting its award.” Broida v. Broida, 9th Dist. Summit No. 19968,

2001 WL 57174, *4 (Jan. 24, 2001). “‘When considering a motion to modify a spousal support

order, the trial court need not [examine] all factors listed in R.C. 3105.15(C)(1). The court need

only consider the factors which have actually changed since the last order.’” Lumpkin v. Lumpkin,
                                                 8


9th Dist. Summit No. 21305, 2003-Ohio-2841, ¶ 16, quoting Mizenko v. Mizenko, 8th Dist.

Cuyahoga No. 78409, 2001 WL 637563, *2 (June 7, 2001).

       {¶21} In its November 2019 order, the trial court noted that pursuant to the separation

agreement, the spousal support award would remain at $2,000.00 per month as long as both parties’

income did not deviate by more than 25% from the baseline salary. The court further noted that

the parties had jointly agreed to increase the spousal support award to $3,000.00 per month when

Mr. Alkire’s salary for the year 2017 had increased by over 25% of the baseline salary of

$86,742.00. The trial court determined that Mr. Alkire’s salary for 2018 had decreased to

$72,367.00, and noted that although that amount was less than the original baseline salary, he

sought to return the award to $2,000.00 per month, and was not seeking a further reduction.

       {¶22} By virtue of the parties’ separation agreement setting forth the specific terms of a

change in circumstance, and because the criteria for a change in circumstances was met, we

conclude the trial court provided a sufficient basis to support the modification of the award back

to the original amount of $2,000.00 per month.

       {¶23} Ms. Alkire’s second assignment of error is overruled.

                              ASSIGNMENT OF ERROR THREE

       THE TRIAL COURT ABUSED ITS DISCRETION IN VIOLATION OF THE
       PARTIES’ SEPARATION AGREEMENT, CIV.R. 26(B)(1), AND OHIO CASE
       LAW PRECEDENT.

       {¶24} In her third assignment of error, Ms. Alkire argues the trial court erred by denying

her motion to compel Mr. Alkire to produce his law firm’s income tax returns. We disagree.

       {¶25} The separation agreement between the parties provided: “The parties shall

exchange income information each year including W-2’s, K-1’s and all relevant tax returns * * *.”

In May 2017, Ms. Alkire filed a motion for contempt, alleging that Mr. Alkire had failed to
                                                  9


exchange his income information as required by the terms of the separation agreement. On

November 13, 2017, the trial court denied Ms. Alkire’s motion, and interpreted the phrase “all

relevant tax returns” as it appears in the separation agreement to mean “each party’s Federal, State

and City tax returns. [Ms. Alkire] is not entitled to Defendant’s corporate business return nor is

she entitled to a complete copy of his QuickBooks account.” Ms. Alkire did not appeal from that

order of the trial court.

        {¶26} In May 2019, Ms. Alkire filed a motion to compel the production of the income tax

returns of “Richard C. Alkire Co., L.P.A.” and of “Alkire & Niedings, LLC.” In August 2019, the

trial court issued a ruling denying Ms. Alkire’s motion to compel, finding, in pertinent part, that it

had previously determined in its order of November 13, 2017, that “all relevant tax returns” meant

each party’s Federal, State, and City tax returns, and that Ms. Alkire was not entitled to Mr.

Alkire’s corporate returns. Ms. Alkire now argues that the trial court erred by interpreting the

separation agreement’s reference to “all relevant tax returns” to mean each party’s federal, state,

and city income tax returns, but not to include Mr. Alkire’s law firm’s tax returns.

        {¶27} This Court need not address the merits of this argument because it is barred by the

doctrine of res judicata. The doctrine of res judicata precludes a party from relitigating any issue

that was, or should have been, litigated in a prior action between the parties. State v. Zhao, 9th

Dist. Lorain No. 03CA008386, 2004–Ohio–3245, ¶ 7, citing State v. Meek, 9th Dist. Lorain No.

03CA008315, 2004–Ohio–1981, ¶ 9. In the case sub judice, the doctrine of res judicata bars Ms.

Alkire’s challenge to the trial court’s interpretation of the separation agreement’s reference to “all

relevant tax forms” because that issue could have been fully litigated on direct appeal from the

trial court’s November 13, 2017, order. See Dun-Rite Constr., Inc. v. Hoover Land Co., 9th Dist.

Summit No. 25731, 2011-Ohio-4769, ¶ 10.
                                                 10


       {¶28} Under R.C. 2505.02(B)(1) and (2), as applicable in this case, an order is final and

appealable when it “affects a substantial right in an action that in effect determines the action and

prevents a judgment; [or] * * * affects a substantial right made in a special proceeding * * *.” A

post-decree matter is “determined,” and therefore appealable under R.C. 2505.02(B)(1), when all

issues raised have been resolved. Koroshazi v. Koroshazi, 110 Ohio App.3d 637, 639 (9th

Dist.1996).    Alternatively, the order may be final if it affects a “substantial right” under R.C.

2505.02(B)(2), meaning that the appellant would be precluded from appropriate future relief

absent an immediate appeal. King v. King, 9th Dist. Medina No. 12CA0060-M, 2013-Ohio-3070,

¶ 5. An order denying contempt, such as the order at issue in this case, is only appealable if the

appealing party demonstrates prejudice: “Absent a showing of prejudice to the party making the

contempt motion, contempt is essentially a matter between the court and the person who disobeys

a court order or interferes with court processes.” Denovchek v. Bd. of Trumbull Cty. Commrs., 36

Ohio St.3d 14, 17 (1988).

       {¶29} The trial court’s November 2017 order both prejudiced Ms. Alkire and affected a

substantial right because it interpreted language from the separation agreement to limit what

materials would be discoverable for the determination of income for the purposes of modifying

spousal support. It thereby precluded Ms. Alkire from future relief absent an immediate appeal

and prejudiced her by limiting the scope of discoverable materials for the purposes of arguing the

modification of the spousal support award. Ms. Alkire is therefore barred by the doctrine of res

judicata from challenging the trial court’s interpretation of the separation agreement’s reference to

“all relevant tax forms” because that issue could have been fully litigated on direct appeal from

the trial court’s November 13, 2017, order. See Dun-Rite Constr., Inc. at ¶ 10. To the extent that

Ms. Alkire raises additional arguments under this assignment of error regarding the trial court
                                                 11


finding that the parties agreed to the same standard of discoverable income information in their

joint motion of August 2019, those arguments are rendered moot by our determination that res

judicata applies.

        {¶30} Ms. Alkire’s third assignment of error is overruled.

                               ASSIGNMENT OF ERROR FOUR

        THE TRIAL COURT’S MODIFICATION ORDER WAS AGAINST THE
        MANIFEST WEIGHT OF THE EVIDENCE.

        {¶31} In her fourth assignment of error, Ms. Alkire argues the trial court’s modification

order was against the manifest weight of the evidence.

        {¶32} “[B]efore an appellate court will reverse a judgment as against the manifest weight

of the evidence in a civil context, the court must determine whether the trier of fact, in resolving

evidentiary conflicts and making credibility determinations, clearly lost its way and created a

manifest miscarriage of justice.” Boreman v. Boreman, 9th Dist. Wayne No. 01CA0034, 2002-

Ohio-2320, ¶ 10. Only where the evidence presented weighs heavily in favor of the party seeking

reversal will the appellate court reverse. Id. Manifest weight of the evidence pertains to the burden

of persuasion. Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 19. “In weighing the

evidence, the court of appeals must always be mindful of the presumption in favor of the finder of

fact.” Id. at ¶ 21.

        {¶33} Ms. Alkire contends that Mr. Alkire failed to establish an involuntary decrease in

his wages and argues that his testimony indicated that his living expenses had substantially

decreased. In support of her argument, Ms. Alkire directs us to testimony that his law firm paid

health insurance premiums for his benefit and contributed to his health savings account. She points

to testimony that he continues to represent attorneys in disciplinary actions, that his caseload

remains heavy, and that the law firm has remained stable since the divorce and maintains the same
                                                  12


number of employees, pointing also to the law firm’s gross receipts. She notes that the law firm

can afford to advertise and buy season tickets for the Cleveland Indians. Ms. Alkire further points

to testimony indicating that Mr. Alkire remarried and no longer pays rent or a mortgage, that the

couple travel extensively, and that Mr. Alkire’s discretionary income allows him to pay expenses

for his emancipated children.

       {¶34} The trial court’s determination that Mr. Alkire’s income had involuntarily

decreased by more than 25% from 2017 to 2018 was supported by his Form 1040 tax returns and

his testimony. Although there is, as Ms. Alkire contends, some evidence that Mr. Alkire’s living

expenses have decreased, none of the evidence that Ms. Alkire sets forth in support of her argument

refutes the evidence that Mr. Alkire’s income had decreased or that the decrease was involuntary.

This is not a case where the evidence weighs heavily in favor of the party seeking reversal, and we

cannot conclude that the trial court clearly lost its way or created a manifest miscarriage of justice.

       {¶35} Ms. Alkire’s fourth assignment of error is overruled.

                                                 III.

       {¶36} Ms. Alkire’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                13


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT



CALLAHAN, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

JORGE LUIS PLA and ERICA MOLNAR, Attorneys at Law, for Appellant.

CHARLES M. BUDDE and CHARLES E. GRISI, Attorneys at Law, for Appellee.